FILED
                                                                      MAY 23, 2017
                                                              In the Office of the Clerk of Court
                                                             WA State Court of Appeals, Division Ill




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

SVN CORNERSTONE LLC, a                      )
Washington Limited Liability Company,       )         No. 34692-7-111
                                            )
                    Respondent,             )
                                            )
      V.                                    )
                                            )
N. 807 INCORPORATED, a Washington           )         UNPUBLISHED OPINION
corporation, d/b/a BERKSHIRE                )
HATHAWAY HOMESERVICES FIRST                 )
LOOK REAL ESTATE; KENNETH M.                )
LEWIS AND MICHELLE S. LEWIS, and            )
the marital community composed thereto;     )
HENRY SEIPP AND JANE DOE SEIPP,             )
and the marital community composed          )
thereof,                                    )
                                            )
                    Appellants.             )

      SIDDOWAY, J. -The defendants in the action below-a real estate brokerage

firm, its owners, and the marital community of an associate broker-appeal the trial
No. 34692-7-III
SVN Cornerstone LLC v. N. 807 Inc.


court's denial of their motion to compel arbitration. In denying the motion, the trial court

reasoned that the parties did not intend the tort- and contract-based claims asserted by

SYN Cornerstone LLC (Cornerstone) to be subject to the arbitration provision contained

in the bylaws of the Commercial Brokers Association (CBA), to which all parties belong.

       The plain language of the CBA's bylaws requires arbitration of all of

Cornerstone's claims that seek, as damages, commissions or fees lost as a result of the

acts of the defendants. Every indication in the briefing below and on appeal is that such

damages are the principal relief Cornerstone seeks to recover through its claims. While

we affirm the trial court's decision not to dismiss the complaint, we reverse its denial of

the motion to compel arbitration.

                    FACTS AND PROCEDURAL BACKGROUND

       When Henry Seipp left his position as a real estate salesperson and associate

broker for Cornerstone on April 20, 2015, he began working as a broker for Berkshire

Hathaway HomeServices First Look Real Estate (Berkshire). 1 Before Mr. Seipp

terminated his relationship with Cornerstone, it had developed a marketing package for

the sale of the Timber Court Apartments (Apartments), owned by EZ Properties, LLC.

According to Cornerstone, Mr. Seipp and other Cornerstone brokers had been trying to

locate potential buyers for the Apartments for months, and had solicited purchase offers


       1
        We refer to the corporation by its registered trade name; its legal name is N. 807
Incorporated.

                                             2
No. 34692-7-111
SVN Cornerstone LLC v. N 807 Inc.


for the Apartments from Royce Nelson as early as March 2015. Cornerstone asserts that

acting on EZ Properties' behalf, it had negotiated initial terms of sale of the Apartments

to Chris Nelson, a relative of Royce Nelson. Although Cornerstone appears to have

created a listing, there is no evidence that a written listing agreement with EZ Properties

was ever executed.

       Two days after Mr. Seipp became associated with Berkshire, EZ Properties

entered into an exclusive listing agreement with Berkshire for the sale of the Apartments.

On the same day, EZ Properties accepted a $2,150,000 counteroffer for the Apartments

from Mr. Nelson (Chris Nelson, the only "Mr. Nelson" we refer to hereafter).

Cornerstone would later learn that on April 13, a week before Mr. Seipp changed

affiliation, Mr. Nelson made a $1,900,000 purchase offer for the Apartments; that on

either April 15 or 18, EZ Properties rejected Mr. Nelson's offer and made the

counteroffer of $2,150,000; 2 and that Mr. Nelson accepted the counteroffer on April 20.

The purchase and sale agreement that reflects these offers and the eventual agreement do

not identify any listing or selling agent as having been involved.

       Sometime in or before September 2015, Cornerstone learned of the sale of the

Apartments and of Berkshire's exclusive listing agreement. It notified Berkshire that it

was entitled to a three percent commission. Berkshire disagreed. For as-yet unexplained


       2
        The signatory for EZ Properties initially dated the document April 15, 2015, but
crossed that date out and wrote April 18, 2015.

                                             3
No. 34692~ 7-III
SVN Cornerstone LLC v. N 807 Inc.


reasons, on October 20, EZ Properties and Mr. Nelson entered into a new purchase and

sale agreement for the sale of the Apartments for the reduced price of $2,100,000. This

agreement named Berkshire as the listing firm and Mr. Seipp as the listing broker. EZ

Properties and Mr. Nelson then rescinded the April 2015 purchase and sale agreement.

       In April 2016, Cornerstone filed a complaint in Spokane County Superior Court

against Berkshire; its owners, Kenneth and Michelle Lewis; and Mr. Seipp and his

marital community. The complaint alleged that Mr. Seipp's activities in connection with

the sale of the Apartments as an associate broker of Berkshire and his disclosure of

information to that firm breached provisions of an independent contractor agreement he

had signed with Cornerstone in 2010. It asserted claims against all of the defendants for

unjust enrichment, tortious interference with business relations, violation of chapter

19.108 RCW (the Uniform Trade Secrets Act), conversion, and breach of the fiduciary

duty of loyalty.

       Berkshire responded by moving to compel arbitration and dismiss the lawsuit. It

relied on the fact that all parties to the lawsuit were members of the CBA, a member

owned cooperative that provides a commercial real estate multiple listing service and

other products to its members. CBA members are required to agree to abide by its

bylaws and rules, which require arbitration of some member disputes. The relevant

bylaw provision states:




                                             4
No. 34692-7-III
SVN Cornerstone LLC v. N. 807 Inc.


      It is the duty of the members of CBA (and each so agrees) to submit all
      controversies involving commissions between or among them to
      binding arbitration by CBA pursuant to its then current arbitration rules
      and policies, rather than to bring a suit to law. The foregoing includes
      controversies which arose prior to one of the parties becoming a
      member. The term "commissions" as usNo. 34692-7-III
SVN Cornerstone LLC v. N. 807 Inc.


                                        ANALYSIS

       Under the Uniform Arbitration Act, chapter 7 .04A RCW, courts address two

issues in deciding whether claims are subject to an agreement to arbitrate: "first, whether

the arbitration agreement is valid, and if so, whether the agreement encompasses the

claims asserted." Wiese v. Cach, LLC, 189 Wn. App. 466,474,358 P.3d 1213 (2015)

(citing Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 627-28,

105 S. Ct. 3346, 87 L. Ed. 2d 444 (1985)); see also RCW 7.04A.060(2) ("The court shall

decide whether an agreement to arbitrate exists or a controversy is subject to an

agreement to arbitrate."). Cornerstone does not dispute that the CBA bylaws create a

valid arbitration agreement among CBA members, nor could it-as Division One of this

court observed last year, "Forty-six years ago, this court set forth the principle that

voluntary membership in a professional organization gives rise to a corresponding

obligation to comply with that organization's bylaws"-and specifically a bylaw

requiring arbitration of member disputes. Marcus & Millichap Real Estate Inv. Servs. of

Seattle, Inc. v. Yates, Wood & MacDonald, Inc., 192 Wn. App. 465,469,369 P.3d 503,

review denied, Marcus & Millichap Real Estate Inv. v. Yates, Wood & MacDonald, 185
Wash. 2d 1041 (2016) (citing Keith Adams & Assoc. v. Edwards, 3 Wn. App. 623,477 P.2d

36 (1970).

       Instead, Cornerstone contends that the CBA arbitration provision cannot apply to

the claims asserted in its complaint for several reasons:.first, the CBA bylaws are not

                                              6
No. 34692-7-111
SVN Cornerstone LLC v. N. 807 Inc.


incorporated into Cornerstone's and Mr. Seipp's independent contractor agreement, and

cannot modify it; second, the defendants joined the CBA after the wrongful conduct

occurred; third, Mr. Seipp's independent contractor agreement, which does not provide

for arbitration, binds Berkshire Hathaway and the Lewises; andfourth, its claims do not

fall within what it contends is the "very narrow" scope of arbitration required by the CBA

bylaws. CP at 202.

          We review a trial court's order granting or denying a motion to compel de novo.

Satomi Owners Ass'n v. Satomi, LLC, 167 Wn.2d 781,797,225 P.3d 213 (2009). We

first address the scope of the CBA arbitration provision and then address Cornerstone's

remaining arguments in tum.

                I. Cornerstone's principal claims fall within the scope of the
                       CBA arbitration agreement, which is broad

          Division One of this court had occasion to apply this same CBA arbitration

provision in Marcus, and observed that "[t]he language of the CBA arbitration provision

is broad." 192 Wash. App. at 481. We agree. Noteworthy for present purposes is the

provision's language that "commissions," for purposes of its application to "all

controversies involving commissions," is defined to include "commissions or fees lost as

a result of the acts of another member." CP at 32. Plainly, this language covers claims

for commissions that are lost as a result of torts or breaches of contractual or fiduciary

duties.



                                              7
No. 34692-7-III
SVN Cornerstone LLC v. N. 807 Inc.


       Cornerstone asserts that the CBA arbitration provision does not apply because the

property was not listed with the CBA and there were no ties to the CBA. But as Marcus

points out, and we agree, that does not matter; "the plain language of the arbitration

agreement is not so limited." 192 Wash. App. at 481. Cornerstone further asserts that the

provision does not apply because it suspects the defendants' wrongdoing to involve more

than one transaction, and the CBA arbitration provision "is clearly limited to a dispute

over one particular transaction" and to having "a panel of three brokers look over the

facts of a transaction and determine which broker is entitled to a commission and how

much." Br. of Resp't at 39-40. Again, the language of the arbitration agreement is not so

limited.

       To determine the intent of contracting parties, we begin with the objective

manifestations of their agreement, imputing an intention corresponding to the reasonable

meaning of words used. Hearst Commc 'ns, Inc. v. Seattle Times Co., 154 Wash. 2d 493,

503, 115 P.3d 262 (2005). Cornerstone's opinion about what the provision was intended

to cover lacks support in its language, which is our touchstone. The most reasonable

inference from the breadth of the CBA arbitration provision is that the drafters believed

that peer arbitrators, being familiar with real estate industry practice and norms, will be

able to resolve disputes more efficiently and fairly than courts. That inference can be

drawn whether a dispute involves one lost commission or more than one.




                                              8
No. 34692-7-111
SVN Cornerstone LLC v. N 807 Inc.


       Todd v. Venwest Yachts, Inc., 127 Wash. App. 393, 111 P.3d 282 (2005), on which

Cornerstone places substantial reliance, is distinguishable. That case involved an

arbitration provision in the bylaws of the Northwest Yacht Broker's Association (NYBA)

that was unlimited, applying "' [w ]hen a dispute arises between members, between

members and nonmember [sic], or between members and the public."' Id. at 396 (first

alteration in original). If applied literally, it would have required the plaintiff, Mr. Todd,

to use Yacht Broker's Association arbitration to resolve disputes over e.g., a motor

vehicle accident, a boundary dispute with a neighbor, or a medical malpractice claim

against a health care provider. Because the court could not determine a reasonable

intended scope of the provision from its language, it necessarily looked to surrounding

circumstances for the bylaws' drafter's intent, and concluded that the arbitration

provision was not intended to cover members' employment relationships. Venwest

reflects an approach to be followed only when intent cannot be determined from an

arbitration provision's language. When (as here) intent can be determined from

language, it is irrelevant to the scope of an arbitration provision that membership in a

professional organization is voluntary, Marcus, 192 Wash. App. at 475 (citing Keith

Adams, 3 Wash. App. at 624); or that the arbitration obligation is not reflected in a written

agreement between the parties; id. at 476 (citing Keith Adams, 3 Wash. App. at 625); or that

the arbitration involves matters that are complex. Shearson/Am. Express, Inc. v.

McMahon, 482 U.S. 220,239, 107 S. Ct. 2332, 96 L. Ed. 2d 185 (1987) (observing that

                                              9
No. 34692-7-III
SVN Cornerstone LLC v. N. 807 Inc.


neither antitrust nor RICO claims had been deemed too complex to be resolved in

arbitration).

       Cornerstone also argues that it seeks relief other than lost commissions, pointing

to its prayer for injunctive relief to protect its trade secrets. Br. of Resp't at 3-4. To the

extent Cornerstone seeks relief having no relation to lost commissions, we agree that

arbitration need not be compelled. We address that in the final section of this opinion.

But the lost commission claim is clearly the principal part of the parties' dispute at this

point. This is clear from the section of Cornerstone's appellate brief devoted to the

"factual background of the dispute," see id., at 8-19 (capitalization omitted), and from

Cornerstone's earlier motion for partial summary judgment, which relied solely on the

Apartments transaction. See CP at 369 ("There is ... no dispute that Cornerstone lost the

commission sale ... as a proximate result of Defendant's breach .... Cornerstone

therefore asks for ... a ... finding that Mr. Seipp is liable for the principal amount of

$63,000.").

       Cornerstone's legal claims for lost commissions on the Apartments transaction or

any other transaction, regardless of the legal theory, are subject to the CBA arbitration

prov1s1on.




                                               10
No. 34692-7-III
SVN Cornerstone LLC v. N. 807 Inc.


                11. The duty to arbitrate does not conflict with Mr. Seipp 's
                                independent contractor agreement

       Cornerstone argues that even if the dispute below would otherwise fall within the

scope of its obligation to arbitrate under the CBA bylaws, Mr. Seipp's act of joining the

CBA in 2015 cannot modify the independent contractor agreement that he signed with

Cornerstone in 2010. It relies on three provisions of the independent contractor

agreement that it contends would be impermissibly modified if its duty to arbitrate under

the CBA bylaws is enforced. They are paragraph 7.3, which states:

       In the event that it is necessary to enforce this Agreement through legal
       action brought by either party, venue shall be in Spokane County,
       Washington[,]

paragraph 8.2, which states:

       In the event that a court of competent jurisdiction finds any portion of this
       Agreement to be illegal or unenforceable, the remainder of this Agreement
       shall survive and bind Broker and Associate[,]

and paragraph 8.1, which states:

       This Agreement, when signed by Broker and Associate, in conjunction with
       the attached Exhibits, represents the entire agreement between Broker and
       Associate. There are no other agreements, verbal or otherwise. This
       Agreement supersedes any prior agreement between Broker and Associate.
       This Agreement may only be altered or amended by a written agreement
       signed by Broker and Associate.

CP at 80.

       Paragraph 7.3 does not require that disputes be resolved in a court of law.

"Venue," to which it refers, is a concept common to arbitration and litigation. See, e.g.,

                                             11
No. 34692-7-III
SVN Cornerstone LLC v. N 807 Inc.


Gandee v. LDL Freedom Enters., Inc., 176 Wash. 2d 598, 604, 293 P.3d 1197 (2013);

Saleemiv. Doctor's Assocs., Inc., 166 Wash. App. 81, 86,269 P.3d 350 (2012), ajf'd, 176
Wash. 2d 368, 292 P.3d 108 (2013). The defendants did not ask the court to compel

arbitration in a venue other than Spokane County. "Legal action" can obviously refer to

arbitration.

       Paragraph 8.2 addresses what happens if a court of competent jurisdiction finds a

portion of the agreement to be illegal or unenforceable. It does not require that disputes

be resolved in court.

       Paragraph 8.1 was accurate in stating that at the time it was signed, it was the

parties' only agreement; Mr. Seipp was not a member of the CBA at the time. Mr.

Seipp's act of joining the CBA-thereby accepting other CBA members' standing offer

to arbitrate in accordance with the bylaws-did not alter or amend his independent

contractor agreement, which created no obligation to resolve disputes in court. And even

if it had, it is well settled that a contract may be modified or abrogated by the parties in

any manner they choose, notwithstanding provisions in the contract prohibiting its

modification or abrogation except in a particular manner. Columbia Park Golf Course,

Inc. v. City of Kennewick, 160 Wash. App. 66, 82, 248 P.3d 1067 (2011).




                                              12
No. 34692-7-111
SVN Cornerstone LLC v. N 807 Inc.


               III.   Berkshire and the Lewises are not obliged to resolve the
                                 claims against them in court

       Cornerstone argues that Berkshire and the Lewises are required to litigate rather

than arbitrate for three reasons.

       It first contends they must litigate because the dispute arose before Berkshire and

the Lewises joined the CBA on April 24, 2015. But the CBA arbitration provision states,

plainly, that the duty to submit controversies involving commissions to arbitration

"includes controversies which arose prior to one of the parties becoming a member." CP

at 32. Weiss v. Lonnquist, 153 Wn. App. 502,224 P.3d 787 (2009), aff'd, 173 Wn. App.

344,293 P.3d 1264 (2013), on which Cornerstone relies, does not hold that arbitration

contracts cannot cover preexisting disputes. They plainly can. By statute, "[a]n

agreement contained in a record to submit to arbitration any existing or subsequent

controversy arising between the parties to the agreement is valid, enforceable, and

irrevocable except upon a ground that exists at law or in equity for the revocation of

contract." RCW 7.04A.060 (emphasis added).

       Cornerstone next invokes a body of case law that, on several theories, will find

that a nonsignatory to an arbitration agreement is bound by an arbitration agreement

signed by its agent. Whether the nonsignatory is bound turns on traditional principles of

agency law. Cornerstone cites E.I. DuPont de Nemours & Co. v. Rhone Poulenc Fiber &

Resin Intermediates, S.A.S., 269 F.3d 187, 198 (3d Cir. 2001), for example, in which the


                                              13
No. 34692-7-111
SVN Cornerstone LLC v. N 807 Inc.


defendant unsuccessfully argued that the plaintiff, DuPont, was bound to arbitrate a

dispute based on the arbitration clause in a joint venture agreement between the

defendant and DuPont's Chinese subsidiary. Two facts must appear: (1) an arrangement

must exist so that the signatory was acting on behalf of the other under usual agency

principles in entering into the arbitration agreement, and (2) the same arrangement must

be relevant to the facts giving rise to the cause of action. Id.

       The cases on which Cornerstone relies extend the operation of an agreement to

arbitrate beyond signatory parties. Cornerstone argues that Mr. Seipp's agreement to

litigate can be extended beyond himself, but we have already held that the independent

contractor agreement imposes no duty to litigate. And no facts support a finding, under

usual agency principles, that Mr. Seipp was acting on behalf of Berkshire and the

Lewises when he signed the independent contractor agreement in 2010. For both

reasons, the case law relied on by Cornerstone does not apply.

       Finally, Cornerstone invokes the doctrine of equitable estoppel, which precludes a

party from claiming the benefits of a contract while simultaneously attempting to avoid

the burdens that the contract imposes, citing Townsend v. Quadrant Corp., 173 Wn.2d

451,461,268 P.3d 917 (2012). In Townsend, our Supreme Court held that the children

of homeowners were bound by an arbitration clause in their parents' purchase and sale

agreement where the children were attempting to enforce the terms of that agreement,

including its warranties. Here, Berkshire and the Lewises-defendants in this action-

                                              14
No. 34692-7-III
SVN Cornerstone LLC v. N 807 Inc.


are not trying to enforce rights under Mr. Seipp's independent contractor agreement.

And, again, the independent contractor agreement creates no duty to litigate that

Berkshire or the Lewises need to avoid.

                IV    We affirm the trial court's denial of the motion to dismiss

       The defendants moved to dismiss Cornerstone's complaint on the basis that its

claims were subject to mandatory arbitration. But RCW 7.04A.070(6) provides that "[i]f

the court orders arbitration, the court shall on just terms stay any judicial proceeding that

involves a claim subject to the arbitration. If a claim subject to the arbitration is

severable, the court may sever it and limit the stay to that claim." (Emphasis added.)

Cornerstone contends that at least some claims are not subject to arbitration. Even if it

did not, staying rather than dismissing litigation preserves the court's jurisdiction to

confirm an award following arbitration or take other actions authorized by chapter 7 .04A

RCW. See RCW 7.04A.220 (court may confirm unless the award is modified, corrected,

or vacated).

       The defendants further contend that dismissal was appropriate because

Cornerstone's claims are time barred under the CBA's arbitration rules. Whether the

claims are time barred is an issue for the arbitrators. See RCW 7.04A.060(3) ("An

arbitrator shall decide whether a condition precedent to arbitrability has been fulfilled.").

       Finally, we address the need on remand to determine what issues, if any, will

remain before the court to be litigated. Decisions of the United States Supreme Court

                                              15
No. 34692-7-111
SVN Cornerstone LLC v. N 807 Inc.


provide that trial courts must compel arbitration of "pendent arbitrable claims." The

defendants misconstrue the requirement when they tum to a dictionary for a definition of

"pendent" and construe "pendent arbitrable claims" as meaning claims that do not fall

within the scope of the parties' arbitration agreement but arise out of the same

"transaction or occurrence'' as the arbitrable claims. Reply Br. at 7-9. "Pendent

arbitrable claims" are, instead, claims that do fall within the scope of an arbitration

agreement but that a court might resist ordering to arbitration because they are closely

related to nonarbitrable claims that will remain before the court. "[I]f a dispute presents

multiple claims, some arbitrable and some not, the former must be sent to arbitration even

if this will lead to piecemeal litigation. . . . A court may not issue a blanket refusal to

compel arbitration merely on the grounds that some of the claims could be resolved by

the court without arbitration." KPMG LLP v. Cocchi, 565 U.S. 18, 19, 132 S. Ct. 23, 181
L. Ed. 2d 323 (2011) (citing Dean Witter Reynolds Inc. v. Byrd, 470 U.S. 213, 217, 105
S. Ct. 1238, 84 L. Ed. 2d 158 (1985)).

       Accordingly, although we direct the trial court to compel arbitration of all of

Cornerstone's claims for relief that seek to determine or recover commissions, or

commissions or fees lost as a result of the acts of the defendants, it is conceivable that

some claims for relief will not be arbitrable-for example, a request for an injunction

against use of trade secrets or for the court-ordered return of Cornerstone's property




                                              16
1


    No. 34692-7-111
    SVN Cornerstone LLC v. N 807 Inc.


    would not be. 3 In making the determination, the court must bear in mind that

    Washington courts apply a"' strong presumption in favor of arbitrability,'" and

    "' [d]oubts should be resolved in favor of coverage.'" Peninsula Sch. Dist. No. 40 J v.

    Pub. Sch. Emps. of Peninsula, 130 Wn.2d 401,414,924 P.2d 13 (1996) (quoting Council

    of County & City Emps. v. Spokane County, 32 Wash. App. 422, 424-25, 647 P.2d 1058

    (1982).

           We reverse denial of the motion to compel arbitration and remand for proceedings

    consistent with this opinion.

           A majority of the panel has determined this opinion will not be printed in the

    Washington Appellate Reports, but it will be filed for public record pursuant to RCW

    2.06.040.



                                                     Siddoway, J.

    WE CONCUR:




    FeNing, C.                                       Pennell, J.




           3
            Claims for commissions or fees derived from the defendants' use of such
    property, including trade secret information, would of course be arbitrable.

                                                17